 MCLANE/WESTERN, INCMcLane/Western,Inc.andInternationalBrother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local Union No. 435.Case 27-CA-6288-25 September 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON.AND MEMBERS-On 27 August 1980 the National LaborRelationsBoardissued itsDecision, Order, and Direction ofElection in this case and in a related representationcase (Case 27-RC-5848).1 The Board found thatthe Respondent violated Section 8(a)(1) of the.Na-,tional Labor Relations Act and interfered with' theconduct of a fair representation election by coer-cively interrogating and 'threatening its' employees -before the election. In addition, the Board foundthat,after the election, the Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingemployee Keith McFarland- because of his unionactivities.The Board adopted the administrativelaw judge's recommended Order directing the Re-spondent to cease and desist, from these, or anyother like or related, unfair labor practices; to offerKeith McFarland reinstatement and pay him back-pay; and to post an appropriate notice.2On 22 December 1983 the United States Courtof Appeals for the Tenth Circuit issued a decisionenforcing the Board's Order with respect to theRespondent'spreelectionviolationsofSection8(a)(1), but remandingthe case for further proceed-ingswith respect to the postelection discharge ofKeith McFarland.3Although the court was satisfied that McFar-land's protected conduct in, connection with unionactivitieswas a "substantial or motivating factor"in hisdischarge, it found that the Board had failedto make the requireddeterminationunderNLRB v.TransportationManagement Corp.,4"whether thecompany would have discharged McFarland re-gardless of any anti-unionsentiment." 723 F.2d at1460.Concluding that it could not fairly read theBoard's findings "to rule out the possibility that thecompany could prevail on the defense that itwould have discharged McFarland even if he had1251 NLRB 1396 (1980)2TheBoard also set aside the election and directed a second electionin the representation case,which isnot involvedhereOn 8 December1980 the Board issued an Order Denying Motion,denying the Respond-ent's motion for reconsideration,amending the Directionof Second Elec-tion,and substituting a new notice to employees for that attached to thejudge's decision' 723 F.2d 1454 (1983).4 462 U S 393 (1983)579not engaged in protected 'activity,". the court- re-manded the case for findings bn -that issue: Id.-at1461.-Following, the- ,court's remand, the `Respondent -submitted a, statement, of, position, urging that theBoard should reevaluate . the administrative lawjudge's findings of fact in the' original proceedingin light of the guidelines established, inNLRB v.TransportationManagement -Corp.,andWright Line5and should, thereafter absolve the, Respondent- ofany alleged violation of Section-'8(a)(3).-The' National Labor Relations Board has delegat-ed 'its authority, in .this 'proceeding to. a three-member panel.The ' Board, ,has considered the decision and therecord in light -of the. Respondent's statement of position and has decided that the Respondent failedto' sustainits -burden of establishing that it wouldhave discharged employee Keith McFarland for le-gitimate reasons,absent his protected union activi-ties:InNLRB v. - TransportationManagement Corp.,the Supreme Court held that where it has beenthat is declaredillegitimateby the. statute[, i]t is fairthat he-bear the risk that the influence' of legal andillegalmotives cannot be separated .. . . ." 462'U.S. at 403. The Court therefore approved theBoard's determination that if the General Counselestablishes that "a discharge is in any Way motivat-ed by a desire to frustrate union activity," theburden shifts to the employer to show that the em-ployees would have been discharged for valid rea-sons in any event.6In the present case, as the Respondent, acknowl-edges, the Tenth Circuit was satisfied that McFar-land's protectedunionconduct was a substantial ormotivating factor in his discharge. The only issueremainingto determine in this, remand proceedingiswhether the Respondent has established, as an af-firmative defense, that it would have dischargedMcFarland anyway for a valid reason apart fromhis protected union conduct.McFarland was discharged allegedly for pickingup a broken saltine cracker from a crushed case onthe warehouse floor and eating it while continuinghiswork. As noted, the Respondent's initial con-tention that eating the cracker was the sole reasonforMcFarland's 'dischargewas rejected by the ,court, which determined that the Respondent's an-tiunion sentimentswere a substantial or motivatingfactor in the discharge. In this remand proceeding,,' 251 NLRB 1083 (1980), enfd on other grounds 662 F 2d 899 (1st.Cir1981), cert.denied 455 U S 989 (1982)' 462 U S at 399-276 NLRB No. 63 580DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent urges the affirmative defense thatMcFarland would. have been discharged for eatingthe cracker anyway, absent union animus. The' Re-spondent relies on its policy against pilferage andon its rule that "[a]ny employee found guilty ofany"act of dishonesty will be subject to' immediate dis-charge without prior notification."7Briefly, the credited or undenied record evidenceestablishes the following facts.The Respondentsells and distributes food and related grocery prod-ucts.McFarland - was'a-forklift operator in the Re-spondent'sDenver, Colorado warehouse. On 10July 1979, as McFarland was moving stock, hecame upon a case of saltine crackers on aisle J thathad apparently been run over by a forklift on thepreceding shift. The case was crushed so that onlyone corner remained upright. McFarland picked upa broken cracker -from -the case and began eating itwhile he continued working. In the meantime, em-landwith the -cracker; reported. toWarehouseManager Stephen Jacobson: "You know, you arealways getting-on our case about pilfering and whydon't- you take a walk down to aisle J[?]"8 , . -Manager Jacobson . went to aisle J, saw McFar-land, and asked. what he was eating. When McFar-land- answered that it. was a cracker from thecrushed case in the aisle, Jacobson picked up thecase and. told McFarland to come with him. Theywent to Jacobson's office, where they discussed theincident briefly with McFarland's supervisor, PatJohnson. Jacobson -reported the incident to Divi-sion. PresidentNeilMcCarty,who met withMcFarland and suspended him when he admittedeating the cracker.McCarty told McFarland that,before a decision was made .whether to dischargehim, it would be. necessary to check to determine,what the Respondent's past- practice had ,been insuch circumstances.The next day,. -11, July, the Respondent dis-charged McFarland, after he refused to resign. Thereason given for the dischargedischarge was "eating prod-uct-pilfering." PresidentMcCarty,, Manager Ja-cobson, and PersonnelManager John Schwartzparticipated in the, discussions leading to the dis-charge.'McFarland testified that the case of crackersfrom which he took and ate a broken cracker wasso crushed that it was unsalvable and that goods inthat condition were . customarily - discarded in thetrash dumpster at the end of aisle J. Manager Ja-rAs the Respondentpoints out,employeeswere informed of the ruleand of the need to controlpilferage8When the Union's campaign beganinMarch 1979, No11 had reportedtoManagerJacobsonthat union authorization cards were being distribut-ed among theemployees,prompting Jacobsonto ask McFarland if hehad received a cardcobson, who had ample opportunity to check thecondition of the case, did not dispute McFarland's`testimony -that it was unsalvable. To establish itsWright Linedefense, the Respondent must there-fore show that it maintained a rule requiring thedischarge of an employee ' for eating some demon-strably unsalvable goods before they were thrownout.We conclude that the Respondent has notmade such a showing.On its face, the Respondent's' rule authorizingdischarge for"anyact of dishonesty" does notclearly apply to the eating of a broken and unsalea-ble cracker. The judge found that "McFarland wassincere in his obvious bewilderment" about hisaction being characterizedas stealing.None of theinstances cited by the Respondent where employ-eeswere terminated for stealing involved takingdemonstrably unsalvable goods. The Respondentcited-two instances where its. rule against stealinghad. been applied in the year and a quarter beforeMcFarland's.discharge.In the first instance, in May 1978 an employeewas caught when candy bars fell from his coatpocket as he was leaving the warehouse on theway .to his car in the parking lot.. The employeeclaimed that the department manager had broughtthe candy bars into the department.9 But the de-partmentmanagerdenied that he had done so,management did not credit the employee's explana-tion, and the employee resigned.The secondinstanceoccurred, inMay 1979,when a new driver reported that driver Jim Pardoehad proposed that they divide between themselvessome groceries from a truckload: Several weeks-before, two employees had reported seeing Pardoetaking product out of the trailer of one of the Re-spondent's trucks' and loading it into a pickup truckthatwas later identified as Pardoe's by thelicensenumber.Management confronted Pardoe with thetwo reports, and -he subsequently -resigned whengiven the option ofresigningorbeingdis-charged.10-The Respondent also cited two applications of itsrule againststealing in-the 3 < months followingMcFarland's discharge. On 12 July 1979, the dayafterMcFarland's discharge, an employeewas seeneating candy in the candy department. The em-9Complimentary products that the Respondent receives from manufac-turers are sometimes distributed to the employees10 Pardoe first denied loading goods from the Respondent's truck trail-er into his pickup truck and then claimed that he had purchased thegoods He admitted that he "might have" offered to split some groceriesfrom a truckload with another driver and that he had taken product fromtheRespondent' a few times,but claimed that the product taken wasalways damaged The record does not show any corroboration for Par-doe's claims MCLANE/WESTERN, INC..,-f581ployee admitted that he had eaten the candy, of-fered no explanation, and resigned the next day.The last incident cited by the Respondent oc-curred in September 1979. Three damaged boxes ofanimal crackers had been set aside in an-office tobe sent to the salvage department.. WarehouseManager Jacobson noticed that one of the boxeswasmissing and discovered an empty animalcracker box in the trash can. A supervisor admittedthat he had eaten the box of animal crackers andthat he knew they were to be sent to the salvagedepartment. He resigned the next day at manage-ment's request.In all the above instances, there was no-showingthat the -goods taken were 'not salvable. Althoughdriver Jim Pardoe claimed to have taken only"damaged" goods (see fn. 10 below), he did notclaim that the foods were -unsaleable. Moreover,there, was no way to verify even the claim that thefoods were damaged_or Pardoe's further claim thathe had purchased the goods he was seen loadingfrom the Respondent's truck trailer into his pickuptruck.The Respondent could justifiably haveviewed both claims :with some skepticism; givenPardoe's `initialdenial -and 'subsequent admission- 'that he had loaded goods from 'the truck trailerinto his pickup truck, as well as his admission that-he "might have" offered to split groceries from atruckloadwith a fellow driver. Neither the em-ployee caught removing candy bars from the ware-house in his coat pocket nor the employee ob=served eating ' candy in the candy departmentclaimed that the candy they took was unsalvable.Rather, the former made the discredited claim thatthe department manager had brought the candyinto the department and the latter merely. acknowl-edged that he had eaten the candy without any jus-tification.Finally, the supervisor who ate the boxof animal crackers did not claim that it was unsal-eable and admitted that, he knew it was to be sentto the salvage department. By contrast, undisputedtestimony in. the present case establishes thatMcFarland ate a broken cracker from a case thatwas so crushed only one corner remained upright;that goods in that condition were customarily putin the trash-dumpster at the end of the aisle; andthatWarehouse Manager Jacobson saw and hadfull opportunity to inspect the damaged case. I t11When Manager Jacobson was asked at the hearing, "Was a portionof that case, any or all of it, salvag[e]able" he replied, "I couldn't giveyou an answer on that " Accordingly,McFarland's testimony that mer-chandise in that condition would be "thrown into the trash dumpster"and "end up in the trash"is undenied Although President McCarty testi-fied initially that"[a]lmost everything that we have is salvag[e]able,withthe exception of lunch meatseggs, [and] flourwheretheygetinfestation or problems with it," he subsequently acknowledged that acrushed case of saltine crackers also might be thrown away as unsaleableMoreover,management's reaction at the time ofthe incident belies the claim that the Respondenthad a hard-and-fast rule unequivocally requiringMcFarland's discharge. President McCarty admit-tedly toldMcFarland it would be necessary tocheck the Respondent's past practice before decid-ingwhether to 'discharge -him, and to determinewhat had happened to other employeesin similarcircumstances.Had the Respondent's rule been asunequivocal as it claims, there would have been noneed to check its; past practice. 12 Furthermore, asdiscussed above, past applications of the Respond-ent's rule are distinguishable from the circum-stances present here.We therefore conclude thatthe Respondent has not met its burden, of showingthatMcFarlandwould have been dischargedabsent his protected union activity. Accordingly,since the Respondent has failed to establish an af-firmative defense in response to the proof thatMcFarland's protected union activity was a moti-vating factor in the Respondent's decision to dis-charge him, that discharge violated Section 8(a)(3)and (1),of the Act.,We reaffirm our original Order, 251 NLRB 1396(1980), adopting the judge's recommended Order asit relates to the above violation. with minor modifi-cations.13In,additionwe reaffirm,withminormodifications, the relevant provisions of the noticetoemployees attached to our Order DenyingMotion, dated 8 December 1980, denying the Re-spondent's motion for reconsideration in this case.ORDER -'The National Labor Relations Board reaffirms itsoriginalOrder, 251 NLRB 1396 (1980), adoptingthe relevant provisions of the recommended Orderof-the administrative law judge ,as modified belowand orders the Respondent, McLane/Western, Inc., -Denver, Colorado, its officers, agents, successors,and assigns,-shall1.Cease and desist from(a).Dischargingorotherwisediscriminatingagainst employees with regard to hire or tenure ofemployment or any term-or condition of employ-ment for engagingin activity protected by Section7 of the Act.(b) In any like orrelatedmannerinterferingwith,restraining,or coercing employees in the ex-12 TheRespondent claims that its rule requiresthe dischargeof an em-ployee whotakes an itemof anyvalue, no matterhow trivial--13Provisionsof the Ordernot related to theabove violation haveeither already been enforced by theUnited StatesCourt of Appeals forthe Tenth Circuit,in theprior review proceeding, or were not before thecourtin that proceeding and thus arenot beforeus in this remand pro-ceeding 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDercise of the rights guaranteed them by Section 7of the Act.-2.Take the following affirmativeaction neces-'sary to effectuate the policies of the Act.(a)Offer Keith Sterling McFarland immediate'-if necessary, anyone who may have been hired orassigned to perform the work that he had been per-forming prior to '1 f July 1979 or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss ofearningsand other bene-fits suffered as a result of the discrimination againsthim, in the manner set forth in the remedy sectionof the decision. 251 NLRB at 1405.(b)Remove from its files any reference to theunlawfuldischargeand notifyKeithSterlingthat the discharge will not be used against him inany way.-(c)Preserve and, on, request, make 'available tothe Board or its agents for examination and copy-records, timecards, personnel' records and reports,and all other- records necessary to analyze theamount of backpay due under the terms of .thisOrder.(d) Post at its Denver, Colorado facility, copiesof the' attached noticemarked "Appendix." 14Copies of the notice, on forms provided'by the Re-gionalDirector for Region 27, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent -immediatelyupon receiptand maintainedfor 60 consecutivedays in conspicuous - places including all placeswhere notices to employees are customarily posted.Reasonable steps, shall be' taken byMcLane/-Western, Inc. to ensure that the notices are not al=tered, defaced, or covered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD -An Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any -unionTo bargain collectively through representa-tives of their own choice-To act together for othermutual,aid or pro- -tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge,or otherwise discrimi-nate against you for engaging in activities on behalfof theInternationalBrotherhood 'of Teamsters, -Chauffeurs,Warehousemen and Helpers of Amer-ica,Local Union No. 435, or any other labor orga-nization.WE WILL NOT in any like or related mannercise of the rights guaranteed you by Section 7 ofthe Act:WE WILL offer Keith Sterling McFarland imme-diate and full reinstatement to -his former job, dis-missing, if necessary, anyone who may-have beenhired -or assigned to perform the work, which hehad been performing prior to the time that he wasterminated on 11 July. 1979 or, if that job no longerexists, to a substantially equivalent position,-- with-out prejudice to his seniority-dr any other rights orprivileges previously enjoyed and WE WILL makehim whole for any loss of earnings and other bene-fits resulting from his discharge, less any net inter- -im earnings,plus interest.WE WILL notify Keith Sterling McFarland thatwe have removed from our files any reference tohis discharge and that the discharge will not beused against14 If thisOrderis enforced by a Judgment of a United States Court ofAppeals,the words in the notice reading-"Posted by Order of the Na-tionalLaborRelations Board"shall read"Posted Pursuant to a Judgmentof theUnited StatesCourt of AppealsEnforcing an Order of the Nation-alLaborRelations Board "MCLANE/WESTERN, INC.